                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

JEFFREY S. CARROLL,                                   )
                                                      )
                Plaintiff,                            )
                                                      )
       v.                                             )       No. 19-06098-CV-SJ-DPR-SSA
                                                      )
ANDREW M. SAUL,                                       )
Commissioner of Social Security,                      )
                                                      )
                Defendant.                            )

                                             ORDER

       Plaintiff filed a complaint seeking judicial review of a decision of the Commissioner of

Social Security denying his applications for a period of disability and disability insurance benefits

under Title II of the Social Security Act.

       The Court reviews a final decision of the Commissioner pursuant to 42 U.S.C. §§ 405(g).

The Court must affirm if the decision is “supported by substantial evidence on the record as a

whole.” Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010). Substantial evidence is “less than a

preponderance but is enough that a reasonable mind would find it adequate to support” the

decision. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). The Court considers the evidence

that both supports and undermines the decision. Id. Where it is “possible to draw two inconsistent

positions from the evidence,” the Court must affirm where “one of those positions represents the

Commissioner’s findings.” Id.; see also Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir. 1992).

In other words, a court should not disturb the denial of benefits by an Administrative Law Judge

(“ALJ”) if the decision “falls within the available zone of choice.” Buckner v. Astrue, 646 F.3d

549, 556 (8th Cir. 2011). A decision may fall within the “zone of choice” even where the court

“might have reached a different conclusion had [the court] been the initial finder of fact.” Id.




            Case 5:19-cv-06098-DPR Document 15 Filed 07/01/20 Page 1 of 2
(quoting Bradley v. Astrue, 528 F.3d 1113, 1115 (8th Cir. 2008)). A reviewing court is directed

to “defer heavily to the findings and conclusions” of the Social Security Administration. Howard

v. Massanari, 255 F.3d 577, 581 (8th Cir. 2001).

       In his brief, Plaintiff argues the ALJ failed to fully and fairly develop the record and failed

to properly evaluate his post-laminectomy syndrome. Thus, according to Plaintiff, the RFC is

unsupportable and the ALJ’s decision is not supported by substantial evidence.

       Because the parties have thoroughly briefed the record, the law, and their arguments, the

Court will not repeat them here. Upon review, the Court agrees with the arguments presented by

the Commissioner. Accordingly, for the reasons set forth by the Commissioner in his brief, the

Court finds that substantial evidence on the record as a whole supports the ALJ’s findings and

conclusions. Therefore, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: July 1, 2020




                                                 2

         Case 5:19-cv-06098-DPR Document 15 Filed 07/01/20 Page 2 of 2
